Citation Nr: 0818659	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to March 
1972. 
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that denied an initial compensable evaluation for the 
veteran's bilateral hearing loss. 
 
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge which was held at the RO in February 2007.  
The transcript is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in May 2007 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks an initial compensable rating for his 
service-connected hearing loss.  

In July 2006, the veteran testified that since his last VA 
audio examination in July 2005 his hearing problems had 
worsened.  He also indicated that he underwent an 
audiological examination in August 2006 at a VA outpatient 
treatment center in either Dallas or Austin.  The Board 
remanded for the inclusion of such records in the veteran's 
claims file.  However, there is no indication in the 
associated records that the veteran received audiological 
testing at either the Dallas VAMC (VA Medical Center) or the 
Austin outpatient clinic during the time period identified by 
the veteran.  The Board notes that the RO/AMC complied fully 
with the previous remand instructions by notifying the 
veteran and noting in the claims file via a February 2008 
Supplemental Statement of the Case (SSOC) that such records 
were not located.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted]. 

Thus, since the veteran reported during the course of his 
Board hearing a worsening of his condition since his last 
audiological examination and the identified evidence of such 
worsening has not been located, the appeal must once again be 
remanded to afford the veteran another VA audiological 
examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Dallas 
VAMC and the Austin outpatient treatment 
clinic.

2.  Schedule the veteran for a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The examiner is asked to provide 
results in a numeric format for each of 
the following frequencies: 1000, 2000, 
3000, and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies and to provide speech 
recognition scores for each ear using the 
Maryland CNC test.  The report of the 
examination should be associated with the 
veteran's claims file.

3.  After completing the requested actions 
above, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim addressed 
in this remand by evaluating all evidence 
obtained after the last supplemental 
statement of the case (SSOC) was issued.  
If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate SSOC 
and allow them a reasonable period of time 
to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


